Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-23-2007

Hamm v. Rendell
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1846




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Hamm v. Rendell" (2007). 2007 Decisions. Paper 545.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/545


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                        NOT PRECEDENTIAL

               UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT


                              No. 07-1846


                           ANCELL HAMM,
                                    Appellant

                                   v.

           EDWARD RENDELL, Governor of Pennsylvania;
         MICHAEL FISHER, Attorney General of Pennsylvania;
             JEFFREY BEARD, Secretary of Corrections;
  NEAL MECHLING, Superintendent at SCI-Pittsburgh, on June 27, 2003;
    CO-I YONLISKY, SCI-Pittsburgh; CO-I GEORGE, SCI-Pittsburgh;
  CO-I PEER, SCI-Pittsburgh; LIEUTENANT BLAKEY, SCI-Pittsburgh;
                  CO-IV TEETER, SCI-Pittsburgh;
        WILLIAM STICKMAN, Superintendent at SCI-Pittsburgh;
CO-II SERGEANT COOPER, SCI-Pittsburgh; CO-IV CAPTAIN COLEMAN;
                SHELLY MANKEY, SCI-Pittsburgh;
         JAMES META, Food Services Manager, SCI-Pittsburgh;
    ROBERT S. BITNER, Chief Hearing Examiner for P.A. Corrections;
  TONYA EDWARDS, Mailroom Department Supervisor, SCI-Pittsburgh


             On Appeal from the United States District Court
                for the Western District of Pennsylvania
                  D.C. Civil Action No. 03-cv-01770
                     (Honorable Gary L. Lancaster)


             Submitted Pursuant to Third Circuit LAR 34.1(a)
                            August 13, 2007

   Before: SCIRICA, Chief Judge, FUENTES and SMITH, Circuit Judges

                        (Filed : August 23, 2007)
                               OPINION OF THE COURT


PER CURIAM.

       Appellant Ancell Hamm, a Pennsylvania state prisoner, filed a civil rights action in

United States District Court for the Western District of Pennsylvania against sixteen

defendants, all of whom were state government officials and/or Pennsylvania Department

of Corrections employees. Hamm claimed that the defendants violated his First

Amendment rights by denying him access to three firearms publications: Ruger Firearms

Catalog, Ammunition Manufacturers Product & Service Directory, and Karl Zeiss

Optikal Catalogue (depicting Zeiss Riflescopes), and otherwise violated his constitutional

rights. The District Court dismissed the complaint under 28 U.S.C. § 1915A and Hamm

appealed. We affirmed in part, and vacated and remanded in part, directing the District

Court to consider Hamm’s claims concerning restrictions on both incoming and outgoing

mail, and his claimed denial of due process during a misconduct hearing. We noted,

however, that the court need not reach the merits of these issues if Hamm had failed to

exhaust his administrative remedies.

       On remand, the defendants filed a motion for summary judgment, in which they

argued that Hamm did not present his grievances through final review as required by the

Department of Corrections (“DOC”) process and 42 U.S.C. § 1997e(a). In support of

their argument they attached relevant documentation, including copies of the grievances

filed by Hamm. Hamm opposed the motion for summary judgment in writing, but he

                                            2
made no argument with respect to the exhaustion question. Instead, he raised a new issue

not addressed in his 2003 complaint that the prison librarian had improperly denied a

request for reading materials in December 2006. The Magistrate Judge recommended

that the defendants’ motion for summary judgment be granted, and, in an order entered on

February 28, 2007, the District Court did just that, adopting the Report and

Recommendation as the opinion of the court. Judgment was entered in favor of the

defendants and against Hamm.1 The District Court denied a timely motion for

reconsideration in an order entered on March 11, 2007.

         We will affirm. We have jurisdiction under 28 U.S.C. § 1291. Our review of the

District Court's grant of summary judgment is plenary and we must affirm if there is no

genuine issue of material fact and the moving party is entitled to judgment as a matter of

law. See Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). Federal Rule of Civil

Procedure 56(e), concerning the requirements for opposing a motion for summary

judgment, provides that Hamm, as an adverse party, “may not rest upon the mere

allegations or denials of [his] pleading, but [his] response, by affidavits or as otherwise

provided in this rule, must set forth specific facts showing that there is a genuine issue for

trial.” We conclude that summary judgment was proper for the reasons given by the

Magistrate Judge.




   1
       Hamm filed his own motion for summary judgment, which was denied.

                                              3
       A prisoner must exhaust administrative remedies pursuant to 42 U.S.C. § 1997e(a)

prior to bringing suit. See Booth v. Churner, 532 U.S. 731 (2001). This “exhaustion

requirement applies to all inmate suits about prison life, whether they involve general

circumstances or particular episodes, and whether they allege excessive force or some

other wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002). The three steps in the

Pennsylvania grievance process are (1) Initial Review pursuant to DC-ADM-804 Part

VI.B of the inmate’s filed grievance; (2) the first appeal from the Initial Review, or

Appeal to Facility Manager pursuant to DC-ADM-804 Part VI.C; and (3) a final appeal,

the Appeal to the Secretary's Office of Inmate Grievances and Appeals pursuant to

DC-ADM-804 Part VI.D. Spruill v. Gillis, 372 F.3d 218, 232 (3d Cir. 2004). A

prisoner’s failure to substantially comply with the procedural requirements of the prison’s

grievance system will result in a procedural default of the issue and effectively bar the

prisoner from bringing his claim in federal court. Id. at 231.

       As explained by the Magistrate Judge, the defendants presented evidence which

showed that the only grievance Hamm filed and exhausted through the final level of

review related to a publication that was not included in his Complaint, The World’s

Greatest Handguns, and thus is not part of his lawsuit. As to his incoming and outgoing

mail, the documentation concerning Hamm’s grievance history establishes, in the absence

of any rebuttal evidence (and he offered none in the district court nor has he discussed

any in his brief on appeal), that the claims raised in his Complaint were not grieved prior

to the suit being filed as required by section 1997e(a). Specifically as to his misconduct

                                              4
for possession of contraband, the documentation establishes that he went through all three

stages of the DOC process, Spruill, 372 F.3d at 232, but, because he refused initially to

attend his misconduct hearing, his appeals at all levels were deemed waived.2 A failure to

meaningfully participate in the process available to a prisoner to grieve a misconduct –

and a flat refusal to attend one’s misconduct hearing is such a failure – bars a prisoner

from bringing his claim in federal court under 42 U.S.C. § 1997e(a). It prevents officials

from having an opportunity to correct problems in their prisons – a recognized purpose of

the exhaustion requirement. See Porter, 534 U.S. at 524-25.

         We will affirm the orders of the District Court granting summary judgment to the

defendants and denying Hamm’s motion for reconsideration.




   2
       At the final level of review, the Chief Hearing Examiner wrote:

                On review of the record of the hearing, it is noted that you refused to attend
                the misconduct hearing to refute any of the facts presented in the
                misconduct report. Having refused to attend your hearing, you have waived
                your opportunity to be heard and cannot appeal contesting that the evidence
                is insufficient to support the charge or charges. The hearing was conducted
                in accordance with the provisions of DC-ADM 801. On review, this office
                finds no record of procedural error.

(Letter to Ancil Hamm from Robert S. Bitner, dated August 11, 2003.)

                                               5